TECHNOLOGY SUBLICENSE AGREEMENT
 
 
This TECHNOLOGY SUBLICENSE AGREEMENT (this “Agreement”) is entered into as
of  April 19th, 2010 (“Effective Date”) by and among, Global 1 Enterprises, Inc.
(“Global” or “Owner”), C$ cMoney, Inc., a Delaware corporation (“cMoney” or
“Licensor”), and Soprano Design Pty Ltd, an Australian company (“Soprano” or
“Licensee”).  Owner, Licensor and Licensee are referred to herein collectively
as the “Parties” and each, individually, as a “Party.”
 
 
RECITALS
 
 
WHEREAS, Global is the owner of certain Intellectual Property (as defined below)
relating to the Technology (as defined below), which includes the registered and
applied-for intellectual property rights specified in Schedule A, attached
hereto;
 
 
WHEREAS, pursuant to that certain Technology License Agreement, dated April
19th, 2010, by and between Global and cMoney, Global granted to cMoney, and
cMoney obtained, the exclusive right, license and authority under the
Intellectual Property to develop and to make, have made, export, transport, use,
offer for sale, sell or otherwise commercially exploit the Product (as defined
below) (“Original License”);
 
 
WHEREAS, under the Original License, cMoney is authorized to sublicense certain
rights in Global’s Intellectual Property that it obtained in connection with the
Original License;
 
 
WHEREAS, Soprano, Global and cMoney are parties to an agreement in which cMoney
agreed, under certain circumstances, to provide a license to Soprano or its
assigns to exclusively make, have made, use and sell the Product in the
Territory (as defined below) for a period of three years;
 
 
WHEREAS, cMoney and Global have agreed to grant Soprano such a license;
 
 
WHEREAS, subject to the terms and conditions hereinafter set forth, Licensor now
wishes to grant to Licensee, and Licensee desires to obtain from Licensor, a
sublicense to use the Intellectual Property on an exclusive basis to develop the
Product (as defined below), within the Territory (as defined below) and during
the Term (as defined below); and
 
 
WHEREAS, this Agreement is intended by the Parties to serve as an authorized
sublicense under the Original License.
 
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
undertakings contained herein, the receipt and sufficiency of which are
acknowledged, the Parties hereby agree as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE I.                      DEFINITIONS
 
 
Definitions.  For the purposes of this Agreement, unless otherwise defined
herein, capitalized terms used herein shall have the meanings hereinafter
specified:
 
 
1.1 “Affiliate” means, as to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries or otherwise,
controls, is controlled by or is under common control with the specified
Person.  For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership, by contract or otherwise.
 
 
1.2 “Agreement” shall have the meaning set forth in the Preamble of this
Agreement.
 
 
1.3 “Effective Date” shall have the meaning set forth in the Preamble of this
Agreement.
 
 
1.4 “Governmental Authority” means any government or any agency, bureau, board,
commission, court, department, political subdivision, tribunal, or other
instrumentality of any government (including any regulatory or administrative
agency), whether federal, state or local, domestic or foreign, and including any
multinational authority or non-governmental authority which licenses or
authorizes or may license or authorize the manufacturing, distribution,
marketing or sale of a Product.
 
 
1.5 “Governmental Order” means any order, writ, judgment, injunction, decree,
request, demand, stipulation, ruling, determination or award entered by or with
any Governmental Authority.
 
 
1.6 “Gross Revenue” means the monetary compensation actually received by
Licensor from sales of the Product made during the Term of this Agreement, minus
freight, shipping, offsets, credits, discounts, returns and taxes.
 
 
1.7 “Intellectual Property” means any and all inventions, copyrights, copyright
applications, patents, patent rights and licenses, patent applications,
trademarks and service marks, trade dress and other trade indicia, including any
and all applications and registrations related thereto, trade secrets,
developments, methods, processes, ideas, works, concepts, and licenses related
to same, related to the Technology, and any and all know-how, improvements, and
other intellectual property related to the Technology owned by Global or to
which Global otherwise has rights, and to which cMoney has been given rights
under the Original License.
 
 
1.8 “Law” means any United States federal, state or local or foreign law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
 
 
1.9 “Licensee” shall have the meaning set forth in the Preamble of this
Agreement.
 
 
1.10 “Licensor” shall have the meaning set forth in the Preamble of this
Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.11 “Owner” shall have the meaning set forth in the Preamble of this Agreement.
 
 
1.12 “Party” and “Parties” shall have the meaning set forth in the Preamble of
this Agreement.
 
 
1.13 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, university, college,
Governmental Authority or other entity.
 
 
1.14 “Product” means the mobile payment application product developed by Soprano
under the Intellectual Property following the Effective Date of this Agreement.
 
 
1.15 “Royalty” shall have the meaning set forth in Section 3.1 of this
Agreement.
 
 
1.16 “Technology” means the patented mobile payment technologies to which cMoney
has rights as of the Effective Date of this Agreement, as more fully described
in Schedule A hereto.
 
 
1.17 “Term” shall have the meaning set forth in Section 9.1 of this Agreement.
 
 
1.18 “Territory” means Australia.
 
 
1.19 “Third Party” means any Person other than Global, cMoney and Soprano.
 
 
1.20 Interpretation.  Interpretation of this Agreement shall be governed by the
following rules of construction: (a) words in the singular shall be held to
include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires; (b) references to the terms
Preamble, Recitals, Article, Section and Schedule are references to the
Preamble, Recitals, Articles, Sections and Schedules to this Agreement unless
otherwise specified; (c) the word “including” and words of similar import when
used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (d) the word “or” shall not be exclusive; (e) the words
“herein,” “hereof” or “hereunder,” and similar terms are to be deemed to refer
to this Agreement as a whole and not to any specific section; (f) the headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement;
(g) this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted; (h) if a word or phrase is defined, the other
grammatical forms of such word or phrase have a corresponding meaning;
(i) references to any statute, listing rule, rule, standard, regulation or other
Law include a reference to (i) the corresponding rules and regulations and
(ii) each of them as amended, modified, supplemented, consolidated, replaced or
rewritten from time to time; and (j) references to any section of any statute,
listing rule, rule, standard, regulation or other Law include any successor to
such section.
 
 
 
-3-

--------------------------------------------------------------------------------

 
ARTICLE II.                      LICENSE
 
Grant of License.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee an exclusive, royalty-bearing (pursuant to
Article III), non-transferable (except as set forth in Article VI hereof),
sublicense under the Intellectual Property to use the Technology, as necessary,
to exploit the Product, within the Territory, during the applicable Term.
 
 
ARTICLE III.                                LICENSE FEE
 
 
3.1 Royalty Rate.  In consideration for the development of the Product, during
the Term of this Agreement, Licensor agrees to pay Licensee a royalty payment of
forty percent (40%) of Gross Revenue from the sale of the Product (the
“Royalty”).
 
 
3.2 Royalty Payments.  All such Royalty payments made under this Article III
shall be sent to Licensee at the address specified in this Agreement or at such
other address that Licensee may from time to time specify in writing to
Licensor.  All Royalties due under this Article III shall be paid in U.S.
Dollars on a calendar monthly basis within thirty (30) days from the immediately
preceding month.  For revenues received by Licensor in countries other than the
United States, the exchange rate to be applied to calculate the Royalties owed
in United States Dollars shall be the prevailing exchange rate for such
country’s currency for bank cable transfers at closing for the last banking day
of such monthly period by [Compass Bank], in [10635 Louetta Road, Houston, TX
77070].  In the event such exchange rate shall become unavailable for any
reason, the exchange rate issued by the largest bank in [United States] in terms
of assets, including such an exchange rate, shall be substituted.  Along with
each scheduled Royalty payment, Licensor shall provide a showing of how the
Royalties were calculated.
 
 
3.3 Licensor Books.  Licensor shall cause the preparation and maintenance of
full and accurate books and records showing the basis for the calculation of the
Royalties payable pursuant to this Agreement.  The books shall be kept in the
State of Texas, at the principal office of Licensor, on a calendar year basis
and in accordance with generally accepted accounting principles consistently
applied.
 
 
ARTICLE IV.                                OWNERSHIP OF THE INTELLECTUAL
PROPERTY
 
 
4.1 Ownership of Intellectual Property.  To the extent to which the Owner owns
the Intellectual Property,   Licensee acquires only the rights to the
Intellectual Property as expressly specified herein and does not acquire any
right of ownership in or to the Intellectual Property or to any other patents
held by Owner or Licensor.  Owner shall have the right and obligation to
prepare, file and prosecute and maintain all U.S. and foreign patents included
in the Intellectual Property and shall bear the costs of any such filing,
preparation and maintenance.  Licensee’s use of the Intellectual Property shall
inure solely to the benefit of Owner.
 
 
4.2 Marking.  Licensee shall use the Intellectual Property only in such manner
as will comply with the provisions of applicable Laws relating to the
Intellectual Property.  Specifically, Licensee shall mark, in a manner that is
visible to the public, all Products or their containers that are made, used or
sold under the terms of this Agreement in accordance with applicable patent
marking laws.
 
 
4.3 Patent Term Extension.  The Parties hereby agree to fully cooperate with
each other and to obtain an extension of the term of any patent included in the
Intellectual Property under the applicable laws of any country.  Each Party
agrees to execute such documents and to take additional actions as another Party
may reasonably request in connection therewith.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE V.                                PROTECTION OF INTELLECTUAL PROPERTY;
LITIGATION
 
 
5.1 Unauthorized Use.  Licensee shall notify Licensor immediately upon becoming
aware of (a) any conflicting uses of, or any applications of or registrations
for, any Intellectual Property or any derivation, translation, adaptation, or
combination of the Intellectual Property or any equivalent or confusingly
similar variation thereof, (b) any acts of infringement, unfair competition,
unauthorized use or dilution involving the Intellectual Property, or (c) any
allegations that the use of the Intellectual Property by Licensor or Licensee
infringes the intellectual property rights (including rights relating to unfair
competition) of any other Person.
 
 
5.2 Enforcement.  During the Term, Owner will have the sole right, but not the
obligation, to initiate any opposition, cancellation or infringement proceedings
necessary to enforce the rights associated with the Intellectual
Property.  Owner shall have the right, but not the obligation, to include
Licensor and/or Licensee as a party/parties in any such enforcement proceedings,
and Licensor and Licensee agree to join in such proceedings, at Owner’s expense,
as voluntary plaintiffs or claimants upon request of Owner, and Licensor and
Licensee shall cooperate fully with Owner in such proceedings, at Owner’s
expense.  Owner shall have the sole right to control and settle any such
proceedings.
 
 
5.3 Recovery.  Any recovery obtained as a result of any action pursuant to this
Article V in matters related to the Territory shall be retained by Licensee.
 
 
ARTICLE VI.                                ASSIGNMENT
 
 
Subject to the provisions of subsections (a) through (c) below, this Agreement
will be binding upon and inure solely to the benefit of the Parties hereto and
their respective successors and permitted assigns, each of which such successors
and permitted assigns will be deemed to be a Party hereto for all purposes
hereof.
 
 
(a) No Party may assign, delegate or otherwise transfer either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Parties.
 
 
(b) Notwithstanding subsection (a), any of the Parties hereto, upon providing
the other Parties written notice, may, without the consent of the other
Parties:  (i) assign any or all of its rights and interests hereunder to one or
more of its Affiliates; and/or (ii) designate one or more of its Affiliates to
perform its obligations hereunder.
 
 
(c) Notwithstanding subsection (a), any of the Parties hereto (or its permitted
successive assignees or transferees hereunder), upon providing the other Parties
prior written notice, may, without the consent of the other Parties, assign or
transfer this Agreement as a whole to an entity that succeeds to all or
substantially all of the business or assets of such Party related to the
Product.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE VII.                                REPRESENTATIONS; WARRANTY DISCLAIMER
 
 
7.1 In General.
 
 
(a)           Duly Executed.  Each Party represents and warrants to the other
that it has duly authorized, executed and delivered this Agreement, which,
subject to the due execution and delivery hereof by the other Parties,
constitutes the legal, valid and binding obligation of such Party enforceable
against such Party in accordance with its terms, subject in each case to the
effect of any applicable bankruptcy, reorganization, insolvency, moratorium,
rehabilitation, liquidation, fraudulent conveyance, preferential transfer or
similar Laws now or hereafter in effect relating to or affecting creditors’
rights and remedies generally and subject, as to enforceability, to the effect
of general equitable principles (regardless of whether enforcement is sought in
a proceeding in equity or at law).
 
 
(b)           Duly Authorized; No Conflicts.  The execution, delivery and
performance of this Agreement by each Party and all instruments and documents to
be delivered by each Party hereunder and the performance of each Party’s
obligations hereunder:  (i) are within the power of such Party; (ii) have been
duly authorized by all necessary corporate action; (iii) do not result in a
breach or violation of, or default under, the organizational documents of such
Party; (iv) do not violate any applicable Laws; (v) do not and will not result
in a breach or violation of, or default under, any contractual obligation of
such Party; and (vi) no action by (including any authorization, consent or
approval), or in respect of, or filing with, any Governmental Authority is
required for, or in connection with authorization, execution, delivery and
performance by a Party of this Agreement, except such as shall have been
obtained prior to the Effective Date.
 
 
(c)           Duly Organized.  Each Party (i) is duly organized, validly
existing and to the extent such concept is applicable in a jurisdiction, is in
good standing under the laws of the jurisdiction of its organization and (ii) is
duly qualified to do business and to the extent such concept is applicable in a
jurisdiction, in good standing in each jurisdiction where the nature of the
activities conducted by it or the character of the property owned by it make
such qualification necessary, except for those jurisdictions where the failure
to be so qualified does not constitute a material adverse effect; and (iii) will
not be in a breach or violation of, or default under, the organizational
documents.
 
 
7.2 Licensor Representations and Warranties.  Licensor represents and warrants
that (a) it has licensed the Intellectual Property from Owner and has the legal
right to grant the sublicense set forth in this Agreement, and by granting such
sublicense, Licensor will not breach any existing contract, relationship or
agreement; (b) to its knowledge, the Technology is free of any encumbrance,
including, without limitation, claims, licenses, options and prior agreements,
which would in any way impair the rights granted to Licensee herein; (c) to its
knowledge, Licensee’s exercise of its rights hereunder will not infringe the
patent or other intellectual property rights of Third Parties; (d) it has not
taken any action or lack of action and will not take any action or lack of
action to make or cause any issued patents with the Intellectual Property to be
invalid and/or non-enforceable; and (e) Schedule A contains a complete list of
all existing patents and patent applications licensed to Licensor which relate
to the Technology.  No representation is made regarding the enforceability of
non-U.S. patents.
 
 
7.3 Warranty Indemnity.  Each Party agrees to indemnify and hold the other
Parties and their directors, officers, trustees, employees, agents and
representatives, harmless from any liabilities, costs and expenses (including
attorney’s fees and expenses), obligations or causes of action arising out of or
related to any breach of the covenants, representations and warranties made by
such Party herein.
 
 
7.4 General Indemnity.  Each Party agrees to protect, defend, indemnify and hold
the other Parties and their directors, officers, trustees, employees, agents and
representatives, harmless from and against, and to pay any and all losses,
liabilities, claims, demands, causes of action, lawsuits, or other proceedings
(whether in contract, tort, strict liability or otherwise), fines, assessments,
damages or any other amounts of whatever nature which a Party hereto and its
directors, officers, trustees, employees, agents and representatives may sustain
or incur, including all attorney’s fees and court costs, as a consequence of any
Third Party’s claims and demands arising from the development of the Product by
the Party, to the extent such liability is not due to another Party’s negligence
or willful misconduct.
 
 
 
-6-

--------------------------------------------------------------------------------

 
ARTICLE VIII.                                LIMITATION OF LIABILITY
 
 
NONE OF THE PARTIES HERETO WILL BE LIABLE TO THE OTHER PARTIES FOR ANY CLAIMS
FOR CONSEQUENTIAL, INCIDENTAL PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST
PROFITS, OR OTHER BUSINESS INTERRUPTION DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF THE AGREEMENT OR ARISING UNDER STATUTE, IN TORT, OR CONTRACT,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  THE FOREGOING LIMITATION WILL NOT
APPLY TO LIMIT ANY PARTY’S LIABILITY WITH RESPECT TO (a) A THIRD PARTY,
(b) FRAUD, OR (c) CRIMINAL ACTS.
 
 
ARTICLE IX.                                TERM AND TERMINATION
 
 
9.1 Term.  This Agreement shall commence as of the Effective Date and shall
continue on for a period of three years, unless terminated earlier by agreement
of the Parties or pursuant to either Section 9.2 or 9.3 hereof (collectively,
the “Term”).
 
 
9.2 Termination Upon Breach.  This Agreement may be terminated by a
non-breaching Party upon notice to the breaching Party if there shall occur a
material breach of this Agreement by the breaching Party and such breach is not
cured within thirty (30) days after written notice from the non-breaching Party
to the breaching Party.
 
 
9.3 Termination Upon Certain Insolvency Events.  This Agreement will immediately
terminate if: (a) Licensee shall fail to pay its debts in the ordinary course of
its business, or shall admit in writing its inability to pay its debt generally,
or shall make a general assignment for the benefit of creditors or any
proceeding shall be instituted by or against Licensee seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property, and in the case of any proceeding instituted against Licensee,
such proceeding shall not be stayed or dismissed within sixty (60) days from the
date of institution thereof, or (b) Licensee shall take any corporate action to
authorize any of the actions set forth in clause (a) above. The Parties agree
that Section 11 U.S.C. § 365(n) of the Bankruptcy Code related to intellectual
property licenses shall apply to the licenses herein in the event that Owner
and/or its Affiliates becomes subject to a proceeding subject to the Bankruptcy
Code.
 
 
9.4 Effect of Termination.  Upon the termination of this Agreement, Licensee
shall, subject to applicable Law, promptly: (a) cease any and all use of the
Intellectual Property; (b) cease indicating that Licensee is a licensee of
Licensor; and (c) refrain from using or displaying the Product or performing any
other act that would cause anyone to infer or believe Licensee is the owner of,
or a licensee of Licensor with respect to, the Intellectual Property.
 
 
9.5 Rights and Remedies.  The rights and remedies of Owner and/or Licensor set
forth in this Article IX are in addition to all other rights and remedies
available at law or equity.
 
 
ARTICLE X.                                MISCELLANEOUS
 
 
10.1 Survival.  Articles I and VIII of this Agreement, as well as the provisions
of Sections 4.1, 9.4, 9.5, 10.4, 10.7, 10.8, 10.9, and this Section 10.1, shall
survive the termination of this Agreement for any reason.
 
 
 
-7-

--------------------------------------------------------------------------------

 
10.2 Relationship of the Parties.  Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement.  No Party shall have any
responsibility for the hiring, termination or compensation of the other Parties’
employees or for any employee benefits of such employee.  No employee or
representative of a Party shall have any authority to bind or obligate the other
Parties to this Agreement for any sum or in any manner whatsoever, or to create
or impose any contractual or other liability on said other Parties without said
Parties’ approval.  Further, nothing in this Agreement shall be construed to
establish a relationship of co-partners or joint venturers between the Parties.
 
 
10.3 Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 10.3):
 
 
if to Owner:
 
Global 1 Enterprises, Inc.
P.O. Box 572335
Houston, TX  77257
Attention:                      Jennifer Pharris_
Facsimile:                      (713) 583-9795


 
if to Licensor:
 
C$ cMoney, Inc.
 
 
P.O. Box 572335
Houston, TX  77257
Attention:                      Jennifer Pharris
Facsimile:                      (866) 470-3823
 
with a copy (which shall not constitute notice) to:
 
Fulbright & Jaworski L.L.P.
Fulbright Tower
1301 McKinney, Suite 5100
Houston, TX  77010
Attention:                      Charles S. Baker
Facsimile:                      (713) 651-5246
 
-8-

--------------------------------------------------------------------------------

 


 
if to Licensee:
 
Soprano Design Pty Ltd
Level 11, 132, Arthur Street
North Sydney NSW 2060
Australia
Attention:                      Richard Favero
Facsimile:                      _______________


 
10.4 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement are not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.
 
 
10.5 Entire Agreement.  Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of Licensor and
Licensee with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between or on behalf
of Licensor, on the one hand, and Licensee, on the other hand, with respect to
the subject matter of this Agreement.
 
 
10.6 Amendment; Waiver.  No provision of this Agreement may be amended,
supplemented or modified except by a written instrument signed by all the
Parties.  No provision of this Agreement may be waived except by a written
instrument signed by the Party against whom the waiver is to be effective.  No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as otherwise set forth herein,
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Law.
 
 
10.7 Forum and Jurisdiction.  This Agreement shall be deemed accepted and
delivered in and governed by and construed under the laws of the State of Texas
and the United States of America.  No conflicts of law rule or law which may
refer to the laws of another state, republic or country shall be
considered.  The Parties consent to the jurisdiction and venue of the federal
and state courts located in Harris County, Texas, concerning any disputes or
claims arising from or connected to this Agreement and agree that any action
concerning any disputes or claims from or connected to this Agreement shall be
conducted solely within the courts situated therein.  The Parties hereby exclude
the application of The Convention for the International Sale of Goods.
 
 
10.8 Obligations of Parties.  Each obligation of a Party under this Agreement to
take (or refrain from taking) any action hereunder shall be deemed to include an
undertaking by the Party to cause its Affiliates to take (or refrain from
taking) such action.
 
 
10.9 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
means of electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.
 
[Signatures on Following Page]
 
-9-

--------------------------------------------------------------------------------

 
 


 


 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer, in each case as of the date first written above.
 
 
OWNER:
 
 


 
 
GLOBAL 1 ENTERPRISES, INC.
 
 


 
 
By: /s/ Jennifer Pharris
Name:Jennifer Pharris
Title: President


 
 
LICENSOR:
 
 
C$ CMONEY, INC.


 
 
By:/s/ Jennifer Pharris
Name:  Jennifer Pharris
Title:  Chairman/CEO

 
 
LICENSEE:
 
 
SOPRANO DESIGN PTY LTD
 
 
By: /s/ R Favero
Name: R Favero
Title: Director
 
-10-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Intellectual Property
 
1.           TRADEMARKS
 
MARK
SERIAL NO.
GOODS / SERVICES
CMONEY
77/435,670
Electronic cash transactions

 
2.           PATENTS
 
PATENT NO.
INVENTION
PCT/US2009/039322
Transaction server configured to authorize payment transactions using mobile
telephone devices
PCT/US2009/039328
Ghosting payment account data in a mobile telephone payment transaction system
PCT/US2009/039329
Mobile telephone transaction systems and methods

 


 
 
-11-

--------------------------------------------------------------------------------

 